Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Response
The amendment filed March 10, 2022 has been entered.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The rejection made under 35 U.S.C. § 112(a) is withdrawn in response to the declaration by Eunjin Kim, and the amendment to the specification.
It is noted that the amendment has not reinstated paragraphs [0007], [0013], [0028], [0030], [0047], [0060] and [0064] of the specification, which were erroneously amended by the amendment filed October 18, 2021.  The Examiner’s amendment below reinstates these paragraphs, putting them back into their original form.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


In the Specification

	Please replace paragraph [0007] with the following:

[0007] Embodiments describe a rapid and non-label diagnosis method and apparatus for a hematologic malignancy using three-dimensional (3-D) quantitative phase imaging and deep learning, and more specifically, provide a technology for rapidly and accurately diagnosing and analyzing a hematologic malignancy, including leukemia and the lymphoma, without an additional process such as dyeing or a label.

	Please replace paragraph [0013] with the following:

[0013] The diagnosis unit may evaluate quality of the specimen by gathering subclassification results of the ROI patches and generate the hematologic malignancy diagnosis results including the number of cancer cells for each sub-classification [a cell ratio (percentage, M/E ratio), cell faithfulness, tumor burden].

	Please replace paragraph [0028] with the following:

[0028] The type of a cancer cell related to a hematologic malignancy can be simply and accurately determined by measuring the 3-D refractive index of a cell and applying a deep learning algorithm to the analysis of the measured value.  A distribution of 3-D refractive indices within a cell is closely related to the configuration and shape of a subcellular organelle within a cell.  Furthermore, a refractive index value itself is proportional to a concentration of proteins, that is, major constituent elements within a cell.  Accordingly, to measure information on the 3-D refractive indices of a cell includes generating data into which biochemical characteristic 

	Please replace paragraph [0030] with the following:

[0030] Referring to FIG. 1, the rapid and non-label diagnosis apparatus 100 for a hematologic malignancy using 3-D quantitative phase imaging and deep learning according to an embodiment may receive a blood smear specimen (including a biopsy and a sliced slide) 101 smeared from blood (including a bone-marrow and other body fluids) of a patent, and may output the hematologic malignancy diagnosis results 102 of the patient.  The rapid and non-label diagnosis apparatus 100 for a hematologic malignancy using 3-D quantitative phase imaging and deep learning according to an embodiment may include a 3-D refractive index cell imaging unit 110, a region-of-interest (ROI) detection unit 120, and a diagnosis unit 130.

	Please replace paragraph [0047] with the following:

[0047] The method of measuring the cell 201 may be performed in a form in which the cells 201 are placed on an in vitro slide glass at a low concentration, a form in which the cells 201 are formed on an in vitro slide glass as a single layer or several layers at a high concentration, a tissue slide form in which a living tissue slide is cut at a thickness of 5 micrometers to 50 

	Please replace paragraph [0060] with the following:

[0060] In order to maintain stable prediction performance, one or more cancer cell subclassification models based on the deep learning algorithms 610 may be trained, and results thereof may be statistically merged by a probability-based convergence unit 620 and used for cancer cell sub-classification information 601.  Accordingly, a predicted value robust against various deformations which may occur within a cancer cell sub-classification can be provided.

	Please replace paragraph [0064] with the following:

[0064] The non-label diagnosis method for a hematologic malignancy using 3-D quantitative phase imaging and deep learning according to an embodiment may be described using the non-label diagnosis apparatus for a hematologic malignancy using 3-D quantitative phase imaging and deep learning according to an embodiment, which has been described with reference to FIG. 1.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The article, “High-Resolution Contact Denisyuk Holography” by Bjelkhagen et al. investigates the effect of varying recording and reconstruction setups on the resolution of holograms of stained tissue samples.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665